DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 06/03/2022. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (Publication number: US 2016/0379551) in view Uehara et al (Publication number: US 2017/0249051) in view of Chaji (Publication number: US 2016/0307498).

Consider Claim 1, Zhuang et al shows an organic light-emitting diode (OLED) display device (see figures 3 and 4), comprising: 
(a) A display panel including a plurality of pixels, the plurality of pixels being grouped into a plurality of pixel blocks (see figures 2 and 3; paragraphs 27-29); (The display screen 200 is divided into nine equally sized portions).
(b) A nonvolatile memory configured to store previous accumulated block degradation information for each of the plurality of pixel blocks up to a previous driving period (see figure 4; paragraphs 38 and 39); (The display aging monitoring and compensation processing unit 404 can store accumulated aging data to a non-volatile memory 406. The non-volatile memory 406 can be the memory device 104 or storage device 112).
(c) A controller configured to calculate current block degradation information for each of the plurality of pixel blocks in a current driving period (figure 4; paragraphs 33 and 34); (The display aging monitoring and compensation processing unit 404 can determine for each pixel of the display, the degree of aging experienced for each OLED based on the frame data. The data, such as RGB data, specifies the intensity by which each OLED in a pixel is driven. The actual degree of aging is a product of the intensity with which the OLED is being driven and the duration that the OLED is driven at the specified intensity. The OLED will be driven at the intensity specified by the output frame data for the duration of one frame, which depends on the refresh rate).
(d) To calculate current accumulated block degradation information for each of the plurality of pixel blocks up to the current driving period by adding the current block degradation information to the previous accumulated block degradation information in response to a power control signal indicating a power-off (see paragraph 49; figure 5); (At block 508, a sampling configuration is determined. Determining the sampling configuration can include determining a first sampling configuration if the content to be displayed is dynamic and determining a second sampling configuration if the content to be displayed is static, wherein the second sampling configuration includes more sampling points and smaller sampling segments compared to the first sampling configuration. The sampling configuration is static, in which case block 508 may be skipped or may be performed once, for example, during the booting or powering up of the electronic device or after user specified change to the sampling configuration).
(e) To determine whether a sensing operation for each of the plurality of pixel blocks is to be performed by comparing the current accumulated block degradation information for each of the plurality of pixel blocks with a sensing reference degradation amount, and perform adjusting operation for each of the plurality of pixel blocks (see figure 5; paragraphs 47-49); (At block 504, the input frame data is adjusted to generate output frame data that is compensated based on a degree of aging of the LEDs. The compensation may be applied to each pixel individually or groups of pixels may be receive the same level of compensation. For example, all of the pixels within a sampling segment may be compensated to the same level, based on the degree of aging accumulated for the sampling point).
However, Zhuang does not specifically show a sensing circuit configured to selectively perform the sensing operation.
In related art, Uehara et al shows a sensing circuit configured to selectively perform the sensing operation (figures 2, 3, and 16; paragraphs 86 and 88); (The calculating circuit 92 performs calculation for calculating, for each detector 50, a composite value to be used to derive the detection result of each of the detectors 50 based on the pieces of output data corresponding to the plurality of patterns).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Uehara into the teaching of Zhuang in order to derive the detection result of each of the detectors (see Uehara et al; paragraph 88).
However, Zhuang and Uehara do not specifically show that the controller resets the current accumulated block degradation information for the pixel block for which the sensing operation is determined to be performed to an initial degradation amount.
In related art, Chaji shows that the controller resets the current accumulated block degradation information for the pixel block for which the sensing operation is determined to be performed to an initial degradation amount (see paragraphs 139 and 140); (The stress history for a pixel can be reset and the start point in the interdependency curves for said pixel is shifted to the new extracted value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Chaji into the teaching of Zhuang and Uehara in order to achieve accurate compensation (see Chaji; paragraphs 6 and 7).

Consider Claim 17, Zhuang et al shows a method of sensing degradation of an organic light-emitting diode (OLED) display device (see figures 3 and 4), the method comprising:
(a) Reading previous accumulated block degradation information for a plurality of pixel blocks up to a previous driving period from a nonvolatile memory included in the OLED display device (see figure 4; paragraphs 38 and 39); (The display aging monitoring and compensation processing unit 404 can store accumulated aging data to a non-volatile memory 406. The non-volatile memory 406 can be the memory device 104 or storage device 112).
(b) Calculating current block degradation information for the plurality of pixel blocks in a current driving period (figure 4; paragraphs 33 and 34); (The display aging monitoring and compensation processing unit 404 can determine for each pixel of the display, the degree of aging experienced for each OLED based on the frame data. The data, such as RGB data, specifies the intensity by which each OLED in a pixel is driven. The actual degree of aging is a product of the intensity with which the OLED is being driven and the duration that the OLED is driven at the specified intensity. The OLED will be driven at the intensity specified by the output frame data for the duration of one frame, which depends on the refresh rate).
(c ) Calculating current accumulated block degradation information for the plurality of pixel blocks up to the current driving period by adding the current block degradation information to the previous accumulated block degradation information in response to a power control signal indicating a power-off (see paragraph 49; figure 5); (At block 508, a sampling configuration is determined. Determining the sampling configuration can include determining a first sampling configuration if the content to be displayed is dynamic and determining a second sampling configuration if the content to be displayed is static, wherein the second sampling configuration includes more sampling points and smaller sampling segments compared to the first sampling configuration. The sampling configuration is static, in which case block 508 may be skipped or may be performed once, for example, during the booting or powering up of the electronic device or after user specified change to the sampling configuration).
(d) Determining whether a sensing operation for each of the plurality of pixel blocks is to be performed by comparing the current accumulated block degradation information for each of the plurality of pixel blocks with a sensing reference degradation amount (see figure 5; paragraphs 47-49); (At block 504, the input frame data is adjusted to generate output frame data that is compensated based on a degree of aging of the LEDs. The compensation may be applied to each pixel individually or groups of pixels may be receive the same level of compensation. For example, all of the pixels within a sampling segment may be compensated to the same level, based on the degree of aging accumulated for the sampling point).
However, Zhuang does not specifically show a sensing circuit configured to selectively perform the sensing operation.
In related art, Uehara et al shows a sensing circuit configured to selectively perform the sensing operation (figures 2, 3, and 16; paragraphs 86 and 88); (The calculating circuit 92 performs calculation for calculating, for each detector 50, a composite value to be used to derive the detection result of each of the detectors 50 based on the pieces of output data corresponding to the plurality of patterns).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Uehara into the teaching of Zhuang in order to derive the detection result of each of the detectors (see Uehara et al; paragraph 88).
However, Zhuang and Uehara do not specifically show that the controller resets the current accumulated block degradation information for the pixel block for which the sensing operation is determined to be performed to an initial degradation amount.
In related art, Chaji shows that the controller resets the current accumulated block degradation information for the pixel block for which the sensing operation is determined to be performed to an initial degradation amount (see paragraphs 139 and 140); (The stress history for a pixel can be reset and the start point in the interdependency curves for said pixel is shifted to the new extracted value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Chaji into the teaching of Zhuang and Uehara in order to achieve accurate compensation (see Chaji; paragraphs 6 and 7).

Consider Claim 2, Zhuang et al shows that the controller divides input image data into a plurality of block image data for the plurality of pixel blocks, respectively, and calculates the current block degradation information for the plurality of pixel blocks in the current driving period by accumulating the plurality of block image data in each of a plurality of frame periods (see figure 3; paragraphs 30 and 31); (FIG. 3 shows three different sampling configurations for three different areas of the display screen 200 including a first area 302, a second area 304, and a third area 306. The first area 302 is divided into a number of sampling segments 202, each sampling segment sharing a single sampling point 204. The second area is also divided into a number of sampling segments 202 each sharing a single sampling point 204).

Consider Claim 3, Zhuang et al shows that the controller calculates the current block degradation information in the current driving period by applying to the plurality of block image data at least one of block position weights determined according to positions of the plurality of pixel blocks, driving frequency weights determined according to driving frequencies of the plurality of pixel blocks, emission duty weights determined according to emission duties of the plurality of pixel blocks, or a global current modulation compensation value for the display panel (figure 4; paragraphs 33 and 34); (The display aging monitoring and compensation processing unit 404 can determine for each pixel of the display, the degree of aging experienced for each OLED based on the frame data. The data, such as RGB data, specifies the intensity by which each OLED in a pixel is driven. The actual degree of aging is a product of the intensity with which the OLED is being driven and the duration that the OLED is driven at the specified intensity. The OLED will be driven at the intensity specified by the output frame data for the duration of one frame, which depends on the refresh rate).

Consider Claims 4 and 5, Zhuang et al shows that the controller reads the previous accumulated block degradation information from the nonvolatile memory in response to the power control signal indicating a power-on, wherein the controller writes the current accumulated block degradation information to the nonvolatile memory in response to the power control signal indicating the power-off where the current accumulated block degradation information in the current driving period is used as the previous accumulated block degradation information in a next driving period (see paragraph 49; figure 5); (At block 508, a sampling configuration is determined. Determining the sampling configuration can include determining a first sampling configuration if the content to be displayed is dynamic and determining a second sampling configuration if the content to be displayed is static, wherein the second sampling configuration includes more sampling points and smaller sampling segments compared to the first sampling configuration. The sampling configuration is static, in which case block 508 may be skipped or may be performed once, for example, during the booting or powering up of the electronic device or after user specified change to the sampling configuration).

Consider Claim 6, Zhuang et al shows that the controller determines that the sensing operation for a pixel block of the plurality of pixel blocks is not to be performed in a first case where the current accumulated block degradation information for the pixel block is less than the sensing reference degradation amount, and determines that the sensing operation for the pixel block is to be performed in a second case where the current accumulated block degradation information for the pixel block is greater than or equal to the sensing reference degradation amount (see figure 5; paragraphs 47-49); (At block 504, the input frame data is adjusted to generate output frame data that is compensated based on a degree of aging of the LEDs. The compensation may be applied to each pixel individually or groups of pixels may be receive the same level of compensation. For example, all of the pixels within a sampling segment may be compensated to the same level, based on the degree of aging accumulated for the sampling point).
Consider Claim 8, Zhuang et al shows that the nonvolatile memory further stores previous final accumulated block degradation information for the plurality of pixel blocks from an initial driving period up to the previous driving period, and wherein the controller calculates current final accumulated block degradation information for the plurality of pixel blocks from the initial driving period up to the current driving period by adding the current block degradation information to the previous final accumulated block degradation information in response to the power control signal indicating the power-off (see paragraph 49; figure 5); (At block 508, a sampling configuration is determined. Determining the sampling configuration can include determining a first sampling configuration if the content to be displayed is dynamic and determining a second sampling configuration if the content to be displayed is static, wherein the second sampling configuration includes more sampling points and smaller sampling segments compared to the first sampling configuration. The sampling configuration is static, in which case block 508 may be skipped or may be performed once, for example, during the booting or powering up of the electronic device or after user specified change to the sampling configuration).

Consider Claim 10, Uehara et al shows that the sensing operation for each of the plurality of pixel blocks includes a transistor sensing operation for driving transistors of the plurality of pixels included in each of the plurality of pixel blocks, and a diode sensing operation for organic light-emitting diodes of the plurality of pixels included in each of the plurality of pixel blocks (figures 2, 3, and 16; paragraphs 86 and 88); (The calculating circuit 92 performs calculation for calculating, for each detector 50, a composite value to be used to derive the detection result of each of the detectors 50 based on the pieces of output data corresponding to the plurality of patterns).

Consider Claim 11, Zhuang et al shows that the previous accumulated block degradation information includes previous accumulated block transistor degradation information for driving transistors of the plurality of pixels included in the plurality of pixel blocks, and previous accumulated block diode degradation information for organic light-emitting diodes of the plurality of pixels included in the plurality of pixel blocks (see figure 5; paragraphs 47-49); (At block 504, the input frame data is adjusted to generate output frame data that is compensated based on a degree of aging of the LEDs. The compensation may be applied to each pixel individually or groups of pixels may be receive the same level of compensation. For example, all of the pixels within a sampling segment may be compensated to the same level, based on the degree of aging accumulated for the sampling point).

Consider Claim 19, Zhuang et al shows reading previous final accumulated block degradation information for the plurality of pixel blocks from an initial driving period up to the previous driving period from the nonvolatile memory; and calculating current final accumulated block degradation information for the plurality of pixel blocks from the initial driving period up to the current driving period by adding the current block degradation information to the previous final accumulated block degradation information in response to the power control signal indicating the power-off (see paragraph 49; figure 5); (At block 508, a sampling configuration is determined. Determining the sampling configuration can include determining a first sampling configuration if the content to be displayed is dynamic and determining a second sampling configuration if the content to be displayed is static, wherein the second sampling configuration includes more sampling points and smaller sampling segments compared to the first sampling configuration. The sampling configuration is static, in which case block 508 may be skipped or may be performed once, for example, during the booting or powering up of the electronic device or after user specified change to the sampling configuration).

Allowable Subject Matter
Claims 15-16 are allowed.
Claims 7, 9, 12-14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/07/2022